DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s remarks and amendments submitted on 03/07/2022 are acknowledged.
Claims 17-20, 29-35, and 43 are pending.
Claim 43 is amended.
Claims 1-16, 21-28 and 36-42 are canceled.
Claims 17-20 and 29-35 have been examined on the merits.
Applicant’s election of Group I, claims 17-20 and 29-35, drawn to a method of using Schizochytrium limacinum, filed on 03/07/2022, is acknowledged.
Claim 43 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant requests, in the 03/07/2022 response (page 7), that the newly amended claim 43 is examined along with elected method claims 17-20 and 29-35, based on the reason that this claim depends on claim 17 and shares a single general inventive concept with the elected method claims.  Examination submits that the newly amended claim 43 is still directed to a product, not to the method of claim 17. In addition, the product invention of claim 43 does not share a single general inventive concept with the method invention of claims 17-20 and 29-35, because they lack the same or corresponding special technical feature, and the technical feature (Schizochytrium limacinum and its preparation) linking these two inventions has been taught by the prior art CN107455331, as indicated in the previous office action. Thus, Applicant’s request cannot be granted, and the claim 43 is withdrawn. 

Specification
The amendment to the specification submitted on 02/08/2021 is objected to as the sequence file name “Sequence Listing 2021-01-05” is inaccurate. The sequence listing was submitted on 2/8/2021, not 1/15/2021. Appropriate correction is required.
The abstract of the specification is objected to, because it contains more than 150 words.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. Appropriate correction is required.  

Priority
This application, U.S. Application number 17/043,468, is a national stage entry of International Application Number PCT/CN2018/115327 filed on 11/14/2018, which claim for foreign priority under 35 U.S.C. 119(a)-(d) to the foreign applications: CN201810300872.8 filed on 04/04/2018, CN201810300876.6 filed on 04/04/2018, and 
CN201810297773.9 filed on 04/04/2018.
Upon review of the record of CN201810300872.8, CN201810300876.6, and CN201810297773.9, it has been determined that these foreign applications do not provide the support for the dose ranges of d1) – d7) recited in the claim 20. In details, CN201810300872.8 (page 11), CN201810300876.6 (page 12) and CN201810297773.9 (page 11) only disclose specific doses in “mg”, i.e. 50, 75, 100, 125, 150, 200, and 250 mg/day/head. They do not provide support for any does falling into the claimed dose ranges in the unit of gram per day per head, specifically listed under d1) – d7) of claim 20, such as “d1) 50-500 g/day/head”.  Therefore, Claim 20 and its dependent claims 30-34 cannot get the priority date 04/04/2018 of the foreign applications CN201810300872.8, CN201810300876.6, and CN201810297773.9.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020, 6/7/2021, and 2/2/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.

Claim Objections
Claim 29 is objected to because of the recitation “comprising the steps of: cultivating …”. Given only a single step is defined in the claim, the recited limitation should be changes to “comprising a step of cultivating …”. 
Claim 35 is objected to because of the recitation of “b1) cow” at line 8 of the claim. This phrase should be changed to “b2) cow” to be consistent with the term “b2)” recited previously in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is indefinite due to the recitation of “ the culture of the Schizochytrium limacinum”. There is no sufficient antecedent basis for this limitation in the claim. The claim does not define any fermentation or culturing process. For the purpose of examination in applying the prior art, it will be assumed that Claim 30 depends on Claim 29.
Claims 32-33 are indefinite due to the recitation of “ the fermentation broth”. There is no sufficient antecedent basis for this limitation in the claims. The claim does not define any fermentation process or fermentation broth. For the purpose of examination in applying the prior art, it will be assumed that Claims 32-33 depends on Claim 29.
Claim 34 is indefinite due to the recitation of “ the antioxidant”. There is no sufficient antecedent basis for this limitation in the claim. For the purpose of examination in applying the prior art, it will be assumed that Claim 34 depends on Claim 33.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-20 and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim 19 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention; and the claims 17-18, 20, and 29-35 contain subject matter which was not described in the specification to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in the entire scope with these claims. 
Claim 19 employs S. limacinum strain HS01 deposited at the CGMCC with the deposit number of CGMCC 13746 in the claimed invention; and the full scope of Claims 17-18, 20, and 29-35 encompasses a method of employing the S. limacinum strain HS01/CGMCC13746. Since the microorganism strain of S. limacinum CGMCC13746 is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
Applicant states that S. limacinum strain CGMCC13746 has been deposited at the China general microorganism collection Center. However, there is no indication in the specification as to public availability of the strain. If they have been deposited at the CGMCC under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number is required.  To satisfy the deposit requirement made herein,  the affidavit, declaration, or statement must state that the specific S. limacinum strain HS01 having the deposit number of CGMCC 13746 has been deposited under the Budapest Treaty and that they will be available to the public under the conditions specified in 37 CFR 1.808.
If the deposit has NOT been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:                
 	(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) upon granting of the patent the S. limacinum strain CGMCC13746 will be available to the public under the conditions specified in 37 CFR 1.808;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 17, 18, 20, and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (Australian Journal of Agricultural Research, 2006, 57:13-20).
Regarding Claims 17, 18, 20, and 35, Chin et al. teach a method of generating Schizochytrium limacinum through fermentation to be used as a source of docosahexaenoic acid (DHA) to laying hens (title, abstract); and Chin et al. further teach a method for improving quality of an egg (i.e. animal product) produced by a laying hen, comprising a step of feeding the laying hen (reading on “animal”, “poultry”, and “chicken” in the claims 17, 20, and/or 35) with Schizochytrium limacinum (strain SR-21) as a dietary supplement for DHA, thereby increasing DHA content in the egg (title, abstract, Table 8, page 14/the paragraph spanning both columns, page 16/right column/para. 4).  Regarding the feeding amount recited in Claim 20, Chin et al. teach that the feeding amount of the Schizochytrium limacinum (SR-21) is 1.0% or 3.0% mass content in the food fed to the laying hens (abstract/lines 8-9; page 14: left column/last 2 lines, right column/line 1; Table 1).  Since the mass contents taught by Chin et al. are sufficiently limited, one would immediately envisage the use of 1.0% mass content, which reads on the claimed ranges listed under “e1)”, “e3)”, and “e3)” in Claim 20.
Regarding Claim 29, this claim further limits the “preparation” specified in claim 17, but does not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Since the claim 29 comprises a step of feeding either the Schizochytrium limacinum or the preparation to the animal, the teachings of the Schizochytrium limacinum by Chin et al. meets the requirement of the claims 29.  It is noted that Chin et al. further teach a process of preparation comprising cultivating the Schizochytrium limacinum to obtain a fermentation broth (page 14/left column/para. 2). As such, the teachings of Chin et al. would still read on claim 29 even through this claim further requires feeding “the preparation” to the animal.
Regarding Claim 30, this claim further limits the “preparation” specified in claim 17, but does not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Thus, the claim 30 is rejected for the same reasons as indicated for claim 29. Examiner further notes that the claim 30 limits the “preparation” by the product-by-process limitation, and the cultivating with the specified fermentation medium recited in the claim is not an active step in the claimed method. Product-by-process is not limited to the manipulations of the recited steps, only to the structure implied by the steps, and determination of patentability is based on the product itself, not on a method for its production. Examiner notes that the teachings of Chin et al. would still read on claim 29 even through this claim further requires feeding “the preparation” to the animal. This is because there is no evidence to support that the preparation made based on the claimed product-by-process is structurally different from the preparation made by the fermentation process of Chin et al., who uses a fermentation medium comprising glucose, yeast extract, peptone, and salts (page 14/left column/para 1).
Regarding Claims 31 and 32, these two claims further limit the “preparation” specified in claim 17, but do not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Thus, the claims 31 and 32 are rejected for the same reasons as indicated for claim 29.  It is noted that Chin et al. further teach generating a Schizochytrium limacinum powder through a lyophilized process, i.e. freeze drying (page 14/left column/para. 3/lines 2-3).
Regarding Claims 33 and 34, these two claims further limit the “preparation” specified in claim 17, but do not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Thus, the claims 33 and 34 are rejected for the same reasons as indicated for claim 29. It is noted that Chin et al. further teach adding an oil-soluble antioxidant, i.e. vitamin E (mixed natural tocopherols), to the food supplied with the Schizochytrium limacinum  (page 14/right column/para. 1/lines 1-2, Table 1).
Therefore, in view of the teachings of Chin et al., the method of Claims 17-18, 20, and 29-35 is anticipated by the method of Chin et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 17-20 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (Australian Journal of Agricultural Research, 2006, 57:13-20) over Chen et al. (CN 106987528, published on 7/28/2017, cited in IDS, machine-translated English version is attached).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection. According to MPEP 706.02(b)(1)(C), the filing date of the priority document is not perfected unless applicant has filed a certified priority document in the application and an English language translation when the document is not in English (see 37 CFR 1.55(g)).
	The teachings of Chin et al. are described above.
	Regarding Claim 19, Chin et al. teach feeding the hens with Schizochytrium limacinum strain SR-21, but they do not teach feeding the hens with Schizochytrium limacinum strain HS01 having the deposit number of CGMCC13746, as required by the claim 19.
It would have been obvious to modify the method of Chin et al. by replacing the Schizochytrium limacinum strain SR-21 with the Schizochytrium limacinum strain HS01 having the deposit number of CGMCC13746 for feeding the laying hens as a source of DHA for improving quality of the egg product, because it had been known in the art that the Schizochytrium limacinum strain HS01/CGMCC13746 has a higher DHA content compared to the Schizochytrium limacinum strain SR-21.  In support, Chen et al. teach a DHA-producing bacterial strain: Schizochytrium limacinum HS01 having the deposit number CGMCC13746 at the CGMCC, and also a method for producing DHA-containing Schizochytrium limacinum, which comprises fermenting/culturing the Schizochytrium limacinum HS01/CGMCC13746 to obtain a fermentation broth that is then dried; and Chen et al. showed that the DHA in the fermentation broth accounted for 45.0% to 60.0% of the oil, indicating the strain HS01/CGMCC13746 has important application value (paragraphs 0009, 0012, 0025, 0078, Example 2). Given that there is only 27 to 28% DHA of the oil in the fermentation broth of Schizochytrium limacinum strain SR-21 (see page 15/right column/line 6-8 in Chin et al.), one of ordinary skill in the art would have recognized that the strain HS01/CGMCC13746 of Chen et al. produces much higher DHA, has important application value, and is a more effective resource for providing DHA nutrient, thus being motivated to replace the strain SR-21 of Chin et al. with the strain HS01/CGMCC13746 of Chen et al. for feeding the laying hens in the method of Chin et al. for improving the quality of the egg product. One of ordinary skill in the art has a reasonable expectation of success at replacing the strain SR-21 with the strain HS01, because both strains are DHA-containing Schizochytrium limacinum strains, thus sharing similar properties. Furthermore, just like the strain SR-21 the strain HS01 taught by Chen et al. is also used as a dietary supplement for providing DHA resource (see paragraphs 0002, 0004-5 of Chen et al), thus being readily applicable to the method of Chin et al. for feeding the hens.  
It is noted that Chen et al. further teach a fermentation medium for culturing the Schizochytrium limacinum HS01/CGMCC13746 , which comprises a solute and water, wherein concentrations of components in the solute are: glucose 20-120g/L (such as 20-60g/L, 60-120g/L, 20g/L, 60g/L or 120g/L) /L), corn steep powder 3-15g /L (such as 3-10g/L, 10-15g/L, 3g/L, 10g/L or 15g/L), Na2SO4 5-24g/L (such as 5-14g/L, 14-24g/L, 5g/L,14g/L or 24g/L), KCl 0.1-1.0g/L (such as 0.1-0.5g/L, 0.5-1.0g/L, 0.1g/L, 0.5g/L or 1.0g/L), MgSO4 1.0-3.0g/L (such as 1.0-2.0g/L, 2.0-3.0g/L, 1.0g/L, 2.0g/L or 3.0g/L), K2SO4 0.3-1.5g/L (such as 0.3-1.0g/L, 1.0-1.5g/L, 0.3g/L, 1.0g/L or 1.5g/L), KH2PO4 0.5-1.5g/L (such as 0.5-1.0g/L, 1.0-1.5 g/L, 0.5g/L, 1.0gor 1.5g/L), (NH4)2SO4 0.5-1.5g/L (such as 0.5-1.0g/L, 1.0-1.5g/L, 0.5g/L, 1.0g/L or 1.5g/L), CaCl2  0.1-1.0g/L (such as 0.1-0.5g/L, 0.5-1.0g/L, 0.1g/L, 0.5g/L or 1.0g/L L), glutamic acid or sodium glutamate 5-15g/L, as well as yeast powder 5-15g/L (such as 5-10g/L); the pH is   between 5.0 to 6.5 (paragraphs 0013, 0023, 0024). This fermentation medium taught by Chen et al. is similar to the one disclosed in Claim 30. Given the concentrations or contents of the fermentation medium can be readily modified by routine optimization for increasing biomass and DHA in the fermentation broth, the teachings of Chen et al. further render the limitations of the claim 30 to be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653